PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $43.10 for copies of Level IV decisions from the West Virginia Education Employees Grievance Board which were furnished by the Administrative Law Division of the Secretary of State. The invoice for the copies has not been paid. The respondent admits the validity and amount of the claim and states that there were sufficient funds in respondent's budget for the appropriate fiscal year with which the claim could have been paid; however, the respondent was unable to make payment as the State Auditor returned the intra-governmental transmittal to the respondent with the explanation that the Treasury of the State of West Virginia lacks sufficient funds to process the transmittal.
The Court has review the petition and Answer and finds the State agency had sufficient funds within its appropriated budget to pay the claim and, for this reason, the claimant is entitled to an award from the respondent.
As this is a claim between two State agencies, the Court makes an advisory award in the amount of $43.10.